        Case 1:21-cv-01125-NGG-CLP Document 24 Filed 07/12/21 Page 1 of 1 PageID #: 91




                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF NEW YORK


              ILUMINADA ORTEGA,
                                                                         Case No. 21-cv-01125 (NGG-CLP)
                          Plaintiff,

                                       v.                                NOTICE OF VOLUNTARY
                                                                         DISMISSAL WITHOUT
              CHAMPAGNE ROOM BK, INC d/b/a DRAFT                         PREJUDICE
              BARN d/b/a END ZONE SPORTS BAR &
              LOUNGE; BROOKLYN DRAFT AND GRILL
              INC d/b/a DRAFT BARN d/b/a END ZONE
              SPORTS BAR & LOUNGE; ELITE
              HOLDINGS AND MANAGEMENT, INC d/b/a
              ADRENALINE BAR & LOUNGE d/b/a
              DRAFT BRN, d/b/a END ZONE SPORTS BAR
              & LOUNGE; RUBEN YEGHOYAN;
              YEVGENlY TROFIMCHUK; and DIMITRI
              YAGUDAEV; Individually

                  Defendants,


                     PLEASE TAKE NOTICE, Pursuant to Federal Rules of Civil Procedure 41(a)(l),

          Plaintiff Iluminada Ortega hereby dismisses this action as to Defendants, Elite Holdings and

          Management, Inc., and Dimitri Yagudaev without prejudice, without costs, or disbursements, or

          attorneys' fees to any party.


         Dated: July 7, 2021                              Respectfully submitted,

                                                          SHALOM LAW PLLC

                                                          By: ls/Jonathan Shalom
                                                          Jonathan Shalom, Esq.
                                                          SHALOM LAW, PLLC.
                                                          Phone: (718) 971-9474
So Ordered.                                               Email: Jonathan@ShalomlawNY.com
    •     •           "    ~   n   A



s/Nicholas G. Garaufis                                    Attorneys for Plaintiff
Hori Nicholas G. Ga~aufis                   ~
Date: ~ )      iv]
               'J..)




                                                              1
